Citation Nr: 1749294	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, including service in the Republic of Vietnam.  He was awarded the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Combat Infantryman Badge, and a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.

In his November 2013 substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In a July 2014 statement, the Veteran withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  Since March 15, 2010, the Veteran has been in receipt of a combined disability rating of 70 percent.  Service connected disabilities include posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and gunshot wound of the left arm manifested by damage to muscle group VIII (non-dominant), rated as 10 percent disabling;

2.  The Veteran's multiple service-connected disabilities have precluded him from securing or following a substantially gainful occupation since April 8, 2010. 





CONCLUSION OF LAW

The criteria for a TDIU have been met since April 8, 2010.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unemployable as a result of his service-connected disabilities, including PTSD, type II diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and a gunshot wound to the left forearm.  In his April 2011 TDIU application, the Veteran asserted that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation since 1995.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2017).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id. 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Here, the Veteran met the schedular criteria for a TDIU as of March 15, 2010.  As noted above, service connection has been established for PTSD, rated as 50 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and gunshot wound of the left arm manifested by damage to muscle group VIII (non-dominant), rated as 10 percent disabling.  38 C.F.R. § 4.16 (a)(1).  The Veteran's combined schedular rating is 70 percent since March 15, 2010.  The appeal period before the Board is from April 8, 2010, the date VA received the claim for an increased rating plus the one-year look-back period.  38 C.F.R. 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The April 2011 TDIU application reveals that the Veteran completed high school, and no further, and was employed full-time as a technician until 1995.  The Veteran states that he became too disabled to work in 1995 and since then he has worked in a seasonal part-time job in construction.  In a July 2011 statement, the Veteran reported that he is self-employed as a contractor for residential dwellings but the number of hours of his work varies due to the seasonal nature of the employment.  He also submitted a gross and net earnings statement indicating that in 2009, he incurred a net loss of $8350 and in 2010, he had a net income of $8978.  VA examination reports note that the Veteran worked as a self-employed plumber until 2006, when he was diagnosed with type II diabetes mellitus.  In his November 2013 substantive appeal the Veteran contended that this employment is sheltered employment in a family business and that he has not been gainfully employed in approximately 20 years.  As the aforementioned income was below the poverty threshold, the Board finds that the Veteran's part-time job has constituted marginal employment since April 8, 2010.    

With regard to the impact of the Veteran's service-connected disabilities on his ability to be gainfully employed, the evidence of record reflects that within the one-year look-back period the Veteran has repeatedly complained about worsening pain and numbness in his feet as early as May 2010.  The evidence of record also shows that the Veteran has complained of PTSD symptoms interfering with daily functioning as early as February 2010.  In a February 2010 behavioral health note, the social worker observed that the Veteran had symptoms of hypervigilance, poor sleep, panic and anxiety attacks, compulsive checking, anger and a generally dysthymic affect.  The social worker also determined that the Veteran deflected assessments of depression.  

In a September 2010 statement within the one-year look-back period, the Veteran's private physician reported that the Veteran had progressive lower extremity neuropathy manifested by both sensory and motor deficits that impair ambulation, balance, and strength and that his painful symptoms could be expected to worsen. 

At a September 2010 VA PTSD examination, within the one-year look-back period, the examiner determined the Veteran was easily distracted, had a short attention span, and had variable cognitive functioning.  The Veteran also reported that he had panic attacks and obsessive behavior, specifically anxiety that he may have left the stove on or windows open when he leaves his home.  The Veteran also reported that he was distracted frequently, had trouble completing household tasks, did not shop, and avoided most public activities because he became too anxious.  He also had trouble driving because he felt lost even when in a place with which he should be familiar.  The examiner observed that the Veteran worked hard at concealing and underreporting his symptoms and that his attempts to hide symptoms and the stress of maintaining the appearance of being fine was leading to increased anxiety and withdrawal from family and leisure pursuits.  The examiner opined that the Veteran's PTSD resulted in reduced reliability and productivity.  She further explained that the Veteran would be unable to tolerate more than a few hours of concentration at a time and would need to limit his activities during periods when he felt easily distracted.

At a September 2010 diabetes mellitus and peripheral nerves VA examination, within the one-year look-back period, the Veteran reported that he felt tired much of the time, took naps during the day, and had numbness, tingling, and pain in his feet.  The examiner observed that the Veteran had problems with mobility due to peripheral neuropathy.  She concluded that the Veteran would not be able to carry out his job duties due to the effects of peripheral neuropathy, to include decreased mobility and pain, and that he was unable to stand or walk for long periods.  The examiner found that the Veteran's gunshot wound to the left forearm did not have any significant occupational effects.  

In a June 2012 diabetes mellitus and peripheral nerves VA examination report, the examiner concluded that the Veteran's diabetes mellitus and peripheral neuropathy affected his ability to work as the peripheral neuropathy resulted in decreased strength and rendered him unable to stand on his feet to work.  The examiner opined that the Veteran would not be able to work at his previous job.  She explained that the Veteran had difficulty standing and walking and reported decreased stamina due to the numbness and pain in his feet.  He also had difficulty driving due to his neuropathy and stated that he could not feel the pedals.  Although he was able to walk for exercise he stated that he felt fatigued after 15 minutes.  The examiner reported that the Veteran's functional limitations were mild to moderate for any physical and heavy activity requirements.  She indicated that the Veteran's upper extremities were not affected and that he would be able to obtain part-time work that would have lifting restrictions, allow him to get up and move around, take multiple rest breaks, and would provide computer training.  

Furthermore, although the June 2012 VA PTSD examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the examiner also noted that there had not been any significant changes in the severity of the Veteran's symptoms since the September 2010 VA examination.  The examiner also observed the Veteran continued to have symptoms of chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. 

Resolving all doubt in the Veteran's favor, the Board finds that since April 8, 2010, the date of the one-year look-back period prior to the date of receipt of the claim, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD, type II diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities.  Given his work history as a technician and plumber, education, and the nature of his service-connected disabilities, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App. at 363.  It is unlikely that he would find a work environment that would allow him to tolerate only more than a few hours of concentration at a time and to limit his activities during periods when he has increased distractibility.  It is also unlikely that the Veteran would find a work environment that allowed him to have lifting restrictions, get up and move around, take multiple rest breaks, and would provide computer training.  Specifically, the Board finds that the symptoms described by the Veteran, and noted by the examiners, due to his multiple service-connected disabilities render him unemployable.  To the extent the record suggests the Veteran is capable of employment due to his previous seasonal part-time job, the Board finds that the severity of his service-connected disabilities resulted in the Veteran quitting this job and renders him unlikely to turn that endeavor into substantial gainful employment.  

The Board also acknowledges that VA examiners did not find that the Veteran's multiple service-connected disabilities rendered him totally occupationally and socially disabled.  However, these examiners did not consider the effects and symptoms of the Veteran's combined service-connected disabilities.  Furthermore, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In light of the above, the Board finds that the evidence of record supports the grant of TDIU due to service-connected disabilities since April 8, 2010.  See 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).
  

ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted effective April 8, 2010. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


